 AMF VOIT, INC.AMF Volt,Inc., a subsidiary of AMF Incorporatedand United Rubber,Cork,Linoleum and PlasticWorkers of America,Local UnionNo. 639, AFL-CIO-CLC. Cases 21-CA-11147, 21-CA-11482,21-CA-11657,21-CA-11778-2,and21-CA-12134March 26, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND WALTHEROn November7, 1975,AdministrativeLaw JudgeRichard D.Taplitz issued the attached Decision inthisproceeding.Thereafter,theActingGeneralCounsel filed exceptions and a supporting brief, andRespondent filed an answering brief.Pursuant to the provisions of Section3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,' findings,' andconclusions'of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the NationalLabor Re-lations Board adopts asitsOrderthe recommended' In par.10 of the section of the Administrative Law Judge'sDecisionentitled"The June 1972'walking time'issue," the Administrative LawJudge twice inadvertently used the name"Ramsey" when he clearly meant"Barlow." The name"Ramsey" should be replaced by "Barlow"where itappears in par.10. In par. 13 of the same section,the Administrative LawJudge inadvertently stated,"Moore then reviewed Moore's entire record." The sentence should read,"Moore then reviewed Love's entire rec-ord . .2At the hearing,General Counsel sought to introduce evidence of unfairlabor practices engaged in by Respondent which did not involve employeeLove.The Administrative Law Judge rejected the General Counsel's offerof evidence on the ground that the evidence was irrelevant.General Counselhas excepted to the Administrative Law Judge's rejection of this evidence.Upon a close reading of the record,we agree that the evidence of otherunfair labor practices was properly excluded on grounds of irrelevancy andfind that its exclusion was in any event not prejudicial to the complainingparty.7 In adopting the Decision of the Administrative Law Judge,ChairmanMurphy finds it unnecessary to rely on the statements of the AdministrativeLaw Judge in In.10 thereof concerning the Board'sDecisions inElectronicReproduction Service Corporation;Madison Square Offset Company,Inc. andXerographic Reproduction Center,Inc., 213 NLRB 758 (1974),Collyer Insu-latedWire, AGulfand Western Systems Co.,192 NLRB 837 (1971), andother matters cited in that footnote,as the same result would be reachedhere under any view of those cases.Member Jenkins in agreeing with the Administrative Law Judge that thecomplaint herein should be dismissed does not adopt his characterization ofthe arbitration proceeding or his relianceonSpielbergManufacturing Com-pany,112 NLRB 1080 (1955).363Order of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed inits entirety.DECISIONSTATEMENT OF THE CASERICHARD D.TAPLITZ,Administrative Law Judge: Thiscase washeard at Los Angeles, California, on July 23, 24,and 25, 1975. The complaint, as amended, is based on anumber of charges filed by United Rubber, Cork, Linole-um and Plastic Workers of America, Local Union No. 639,AFL-CIO-CLC, herein called the Union,' and alleges thatAMF Voit, Inc., a subsidiary of AMF Incorporated,hereincalled Respondent,engaged in numerous violations of Sec-tion 8(a)(1), (3) and (5) of the National Labor RelationsAct, as amended. One of the allegations of the complaint,as amended, was that Respondent violated Section 8(a)(3)and (1) of the Act by discharging its employee Lee Lovebecause Love engaged in union or other protected concert-ed activities. On May 27, 1975, the Regional Director forRegion 21 approved an. informal unilateralsettlementagreement, signed by an attorney for Respondent, whichresolved all the issues raised in the complaint except forthose relating to the discharge of Lee Love .2ISSUESLove repeatedly made certain entries on his timecardswith regard to his claim that Respondent owed him certainextra pay. Respondent discharged Love in part because hemade those entries. The primary issues are:1.Whether Lovewas engaging in union or concertedprotected activity when he made those entries.2.Whether an arbitration award which upheld Love'sdischarge should be honored.All parties were given full opportunity to participate, toproduce relevant evidence,to examine and cross-examinewitnesses,to argue orally, and to file briefs.Extensivebriefs, which have been carefully considered, were filed onbehalf of the General Counsel and Respondent.Upon the entire record 3 of the case, and from my obser-vation of the witnesses and their demeanor, I make thefollowing-1The chronologyof the charges,complaint,and amendments is as fol-lows: the charge and amended charge inCase 2I-CA-I 1147 were filed onJuly 31, 1972, and January 3, 1974, respectively;the chargein Case 21-CA-11482 was filedon January 9, 1973; the chargein Case21-CA-11657 wasfiled on March21, 1973;the charge and amended charge inCase 21-CA-11778-2were filedon May 3 and January 3, 1974, respectively; the chargeand amended charge inCase 21-CA-12134were filed on September 17,1973, and January 3, 1974, respectively;an order consolidating cases, con-solidated complaint and notice of hearing issued onJanuary4, 1974; and anamendment,a second amendment,and a third amendment to the consoli-dated complaint issued onApril 11 and July 3, 1974,and March24, 1975,respectively.The Charging Party did notsign the settlement agreement,and the timeto appeal to the GeneralCounselhas passed without an appeal being filed.Errors in the transcript have beennoted andcorrected.223 NLRB No. 65 364DECISIONSOF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESSOF RESPONDENTRespondent is a corporation engaged in the manufactureand sale of sporting goods and related products. It main-tains facilities at 3801 South Harbor Boulevard, Santa Ana,California. Respondent annually sells and ships goods val-ued in excess of $50,000 directly to customers located out-sideof California and annually purchases and receivesgoods valuedin excessof $50,000 directly from supplierslocated outside of California. Respondent is an employerengaged in commerce and in a business affecting com-merce within the meaning of Section 2(6) and (7) of theAct.If.THE LABORORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. The Events1.BackgroundRespondent manufactures athletic equipment, includingbasketballs,at itsSanta Ana, California, facility. Lee Lovewas employed by Respondent from March 1953 to June28, 1972. During the last 4 years of his employment heworked as a profile mold operator on the third shift from11 p.m. to 7a.m. Hisduties required him to go to a desig-nated area to obtain a rack containing 65 bladders (mem-branes in the shape of basketballs which were used asforms for making the balls), to bring the bladders to moldmachines in which the basketballs were "cured," to operatethe machines, and to place the completed basketballs in abin. Love as well as other employees were paid on a piece-rate for "standard work." "Standard work" was all workwhich was done under normal operating conditions ascomputed by use of a number of timestudy criteria. In ad-dition to or as a substitute for the "standard work" piece-work payment, an "off standard" method of payment wasused where an employee could not produce his normalwork because a mold machine was broken, there was achange in the ingredients used, or for other reasons therewas a deviation from the normal routine which caused lossof productive time. If the deviation from the normal rou-tine was 3 percentor less, the "standard work" rather thanthe "off standard" criteria was used. Where the deviationwas more than 3 percent, an average was taken based onthe employee's prior "on standard" week's pay and he waspaid 92-1/2 percent of his average "on standard" pay forthe time when he was "off standard." After each shift,Love and other employees filled out timecards and tallysheetsfrom which their pay could be determined.For many years Respondent and the Union have beenparties to successive collective-bargaining agreements.Those agreements contained a grievance procedure whichculminated in binding arbitration. The agreement, at thetimeof Love's discharge, was effective by its terms fromMarch 27, 1972, through March 28, 1975. Article XII M ofthat contract provided:Each incentive employee shall fill out a time and tallyreport showing among other things the incentive stan-dard number, the production count, the product,hours worked on incentive standards, hours workedoff standard, etc., to the nearest tenth (10) of an hour,and turned in daily to their Foreman. Any error in thetime card will be reported to and corrected by theemployee. In the event the employee refuses to changethe time card, the supervisor will make the necessarycorrections in the presence of the employee. Such ac-tions will be subject to the grievance procedure.There were a number of discussions between representa-tives of Respondent and the Union concerning what en-tries an employee could make on his timecard. That issuewas discussed in both the 1969 and 1972 negotiations. Inthe 1972 negotiations, the Union's Internationalrepresen-tative,McCarty, contended that the employees were enti-tled to make timecard entries on disputed matters repeat-edly because such entries were needed to preserve therecords. Respondent's contention as voiced by its labor re-lationsmanager,Bill F. Moore, at the 1972negotiations, aswell as at other negotiations and meetings with UnionPresident Cosby and other union representatives such asMcCarty, Seller, and Embry, was as follows: where an em-ployee put down more hours than he worked, or claimedunwarranted downtime on his timecard, the employee wasengagingin a falsification of records; when there was dis-pute,Respondent allowed the claimant to enter his claimon the record and then file a grievance, but the employeewas not allowed to continue to put down information thatwas incorrect or contractually improper; that, when an im-proper entry was repeatedly made, it was a harassment ofthe foremen because under the contract the foreman couldnot change the card without personally notifying the em-ployee, and a foreman with 30 or 40 employees couldspend his full day taking the timecards back to the employ-ees; that,when there was a repeated type of timecard prob-lem, itwas to be resolved through the grievance procedureand not through daily entries on the timecard; that dailyentries on the timecard were not needed to preserve, therecords because the employees had many other ways ofmaintainingrecords and, if the payroll records did not con-tainenough information, the Company would have no wayof contesting the employee'sclaim;"and that, under thecontract, the right of an employee to change an error in thetimecard related to a situation where a wrong standardnumber was used, there was an incorrect time value, orthere was a mistake in such a matter as computation.Love was well aware of the Company's position withregard to entries on timecards. On December 9, 1969 (2-1/2 years before Love's discharge), Love was given a writ-ten reprimand as follows:4Respondent's labor relations manager,Moore,also crediblytestifiedthat the addition of "walking time"on the timecardswould not help thepayroll departmentinmakingretroactive paymentsif it werefound thatsuch payments were necessary. AMF VOIT, INC.You are hereby officially reprimanded for violation ofCompany rule #4, "Insubordination," and Companyrule#5, "Falsifying personnel records or Companyrecords including production records" in connectionwith your time card of December 6th.Specifically on December 5, 1969, in a meeting withtwo Union representatives it was explained to you thatthe half hour off standard you claimed on your timecards for December 4 and 5 would not be allowed,because this work was in your current piece work stan-dard. Upon your refusal to change your time cards,they were changed by the foremen in the presence ofyourself and the two union representatives. It was alsoexplained to you that any type protests should be han-dled through the grievance procedure.Although you were verbally warned regarding yourrefusal to correctly complete your time card then on12/5/69 you repeated this same conduct the followingday,12/6/69.Therefore you leave us no other alternative but to giveyou this written reprimand and advise you that anyfuture violation of Company rules, instructions, speci-fications, and/or standard operating procedures willsubject you to further disciplinary action, includingsuspension and/or discharge.For many years Respondent has maintained companyruleswhich have been posted in the plant. Under theserules,an employee may be immediately discharged for al-tering a timecard, insubordination, or falsifying companyrecords including production records. In addition, an em-ployee is subject to disciplinary action which includes dis-charge where he has had multiple reprimands during a 12-month period.2.The June 1972 "walkingtime" issueJamesBarlow became foreman of the third-shift moldoperation on June 12, 1972. As foreman, he was Love'ssupervisor.Before the middle of June 1972, Respondent employed aservicemanwho brought materials such as bladders to thedesignated area where the moldmen were to pick them up.In mid-June, the department the serviceman worked in wasshut down and that serviceman was no longer available tomove thematerials.As a result, the moldmen had to walkto a different area, called the big dip, to pick up their racksof bladders. The timestudy criteria on which Love's "stan-dard work" was computed was based on the assumptionthat Love would have to walk a minimum of 117 feet anda maximumof 183 feet to obtain the racks of bladders.When the designated area to obtain the bladders waschanged, Love was required to walk a minimum of 193 feetand amaximumof 283 feet to obtain the bladders.Shortly after the change in designated area was made,Love spoke to some of the other moldmen, including WillieRamsey. They discussed what should be done. Love saidthat he wouldseeka way by talking to Wilbert Embry, theUnion's vice president and chief steward.On the night of June 20-21, 1972, Love, Embry, and365some of the other moldmen spoke to ForemanJames Bar-low. Embry asked Barlow if the moldmen would be al-lowed to take downtime or extra time because they had togo further to pick up their materials. Barlow replied that hedidn't know. Embry said that the moldmen were going totake downtime and they should be paid forit.Barlow saidthat he didn't know what ground he stood on but that theyshould go ahead and take it and that he would check withMelville and see if it was proper or not. He told them toput it on their timecards and that if it was not allowable, hewould have to have it removed. Embry said that if it wasremoved, he was going to write a grievance on it.At the end of that shift, a number of the moldmenclaimed extra pay for "walking time." Love wrote on histimecard "walking to the big dip to pick up racks of blad-ders." He also put down "30 minutes a night" for lost timefor going to get the racks. He testified that he made theseentries because he felt that was the only way he would bepaid for it and that was the only way he could show areceipt or preserve a record of the time he spent walkingthe extra distance. He also testified that it wouldnot meananything in the office if he kept a note in a notebook.The next day, Barlow spoke to General ForemanCharles Melville and explained the problem to him. Mel-ville said that he would check into it and that he wouldleave a note for Barlow. That night, June 21-22, 1972, Bar-low received a note from Melville saying that the time wasnot allowable because it was within the standard allow-ance. Barlow then returned the timecards to the employeeswho had claimed "walking time." He told Love that thewalking time was not a proper entry and that it couldn't beused because it was within standard. He asked Love toremove it and Love replied that he would not do so. Bar-low then did remove it. He told Love not to put it on thetimecardagain.5However, at the end of his shift on June21-22, 1972, Love made the same entry on his timecard.5 There is sharp conflict in the testimony of Loveand Barlow in thisregard. Barlow averred that he told Love not to put on the entry again. Lovetestified that Barlow did not tell him to stop making such entries on thetimecard. Barlow's recollection of some of the events was not faultless. Hehad difficulty in recalling details concerning his statements to employeesother than Love who made entries on the timecards.However, basically Iwas impressed with his candor and credibility. On the other hand, Loveconvinced me that he was not worthy of credence. Love had a long historyof fully documented disciplinarymeasures against him.When questionedabout those matters, he was so evasive and proclaimed such a total lack ofmemory that little weight can be givento any ofhis testimony. He testifiedthat he did not remember ever being told not to put entries on his timecardthat didn'tbelong there. The documentary evidence established that he hadreceived a written warning (set forth above)concerning previous entries onhis timecards. On another occasion he was given a 3-day disciplinary layoffwithout pay for misstating the number of balls that he had produced. Lovetestified that he could not remember receiving any disciplinary action ex-cept when he was fired. The record establishes a number of disciplinaryactions against him. Love also testified that he did not remember any arbi-tration proceeding in which he was a grievant except for his firing. Thedocumentary evidence establishes such an arbitration proceeding before hisdischarge.When pressed on these matters, Love testified that he did notremember anything other than when he was fired.Joseph F. Gentile was the arbitrator who heard the case arising from thegrievance filed on behalf of Love when Love was discharged. Gentile testi-fied that at that arbitration hearing Love said that he wanted to preserveany grievance that he may or may not have had arising out of the walkingtime and that when they told him to stop doing it,he wasn't going to stop.Gentile also averred that Love testified that he did receive instructions fromContinued 366DECISIONSOF NATIONAL LABOR RELATIONS BOARDOn June22, 1972,Embry brought a grievance concern-ing payment for walking time to the moldmen.Love andsome of the others signed it. Embry submitted the griev-ance to Barlow.The grievance was dated June 22 and dat-ed as being received by Foreman Barlow on June23, 1972.An answer from General Foreman Melville dated June 28,1972, was picked up by Embry on that day. The grievancewas not pursued by the Union and it therefore expired atthe end of the time limit. However, another grievance deal-ing with the subject of standards,which overlapped withthe walking time matter,was processed.Eventually thatstandards grievance resulted in a restudy and a change inthe prior standard.Respondent and theUnionresolvedabout 200 standards grievancesin 1972.Love worked on the third shift on June 22-23, 1972.Barlow asked him to changehis entry onJune21-22, Loverefused and Barlow made the change.For thesecond time,Barlow told him not toput it onagain,and once againLove made the entry at the end of his shift.Love workedagainon the third shift on June 23-24,1972. June 24 was a Saturday which ended the pay week.Barlow askedLove tochange thecard for June 22-23,Loverefused,and Barlow made the change.During thatshift,Barlow told Love that he (Love) should not put thewalking time on the timecard and that, if he did,Love'sFriday pay would be held up for a week because the time-card would be turned in after Barlow left and there wouldnot be an opportunity to change it. Barlow alsotold Lovethat if Love was going to make the entry that he should doitbefore Barlow left so that Barlow could strike it out andthe card would not be held up over the weekend. Laterduring the shift,Love did make the entry and Barlowstruck it out.Love worked next on the night of June 26-27 and thenagain on June27-28, 1972. On boththose nights he madethe same entries concerning walking time.Ramsey did notspeak to Love about those timecards,but instead turnedthem over to General Foreman Charles Melville. RamseytoldMelville that he had received no cooperation fromLove,that it was beyond his control,and that he was turn-ing the matter over to Melville.On June 28,1972, BillM.Moore,Respondent's laborthe Company not to make any entry on his timecard with respect to walkingtime.Moldman Willie Ramsey testified that he made an entry for the walkingtime on his timecard for the first night and that Barlow scratched it out, butdid not instruct him to refrain from making that entry again. Ramsey wasnot certain about the chronology and his testimony was somewhat con-fused,but he averred that there were two nights when he did not make anyentries and either two or three after the first entry where he did make them.He averred that the second time he made the entry Barlow scratched it offand said that he (Barlow)preferred if they did not do it again.He alsoaverred that,in a third conversation after he had made the entry,Barlowtold him that he (Ramsey)could be fired for making thatentry. It appearsthat this last conversation took place after Love had been discharged andthat on July 3, 1972,Ramsey received a written warning for making theentries.Barlow did not recall the conversations with Ramsey. However,even if Ramsey is fully credited,Ido not believe that Barlow's credibility isdamaged with regard to his testimony that he told Love not to make theentry.In sum,I credit Barlow's testimony that he did tell Love not to put the"walking time"on the timecard.relationsmanager,received a phone call from GordonMorrow of his office. Morrow said that plant supervisionhad approached him concerning a problem they were hav-ing with Love regarding repeated incorrect and improperentries on his timecard.Morrow said that supervisionwanted to take discharge action because Love refused tocomply with their instructions and because of his previousrecord of the same kind of offenses. Moore told Morrow tofollow the normal practice, to suspend the employee, toconduct an investigation meeting,and to try toascertainwhat the factswereand what discipline was warranted.The same day, Respondent sent a telegram to Love notify-ing him that he was suspended from work until furthernotice "for violation of plant rules #4 insubordination #5,falsifying company records specifically-time cards, and#20 multiple reprimands in a 12-month period."On the following day, June 29, 1972, a meeting was heldinMoore's office. In addition to Moore, Love, Union VicePresident Embry, Factory Superintendent Caruso, GeneralForeman Charles Melville, and Gordon Morrow werepresent.They discussed the walking-time problem andLove denied having been told not to put the informationon his timecard.Embry said that Love had promised himthat he would not dothose thingsany more and that hewould start obeying the foreman's instructions.Embry toldthe group that there was a grievance on the matter thatwould take care of it and that they should let Love comeback. Moore said that he did not think he was in a positionto make a decision until he talked to Barlow, who was notpresent at the meeting.After themeeting,Embry spoke toMoore alone and asked that Love be reinstated because ofLove's long service. Moore replied that he had not madeany decision but that, if what Melville told him were sub-stantiatedby Barlow, he probably would have to take dis-charge action because ofLove's long record.Moore alsosaid that,ifBarlow did not substantiate the charges, hewould not have enough to justify the discharge in an arbi-tration.6On June 29, 1972, Moore spoke to Barlow. Barlow toldhim that he had told Love not to enter the information onthe timecard. Moore then reviewed Moore's entire record,which included a long list of disciplinary matters, and de-cided to discharge him. The same day, Moore sent Love atelegram notifying him that he was terminated effectiveJune 28, 1972, due to violation of plant rules 4, 5, and 20(insubordination, falsifying company records-specificallytimecards-and multiple reprimands in a 12-month peri-od).Subsequently,a grievance was filed relating to Love'sdischarge.The grievance worked its way up through thegrievance procedure which culminated in an arbitration6These findings are based on the credited testimony of Moore. Lovetestified that at this meeting he told Respondent that no one told him agrievance had been filed. Embry testified that after the meeting Moore toldhim that Moore did not feel that Respondent had a strong enough case tofire Love and that he (Moore)didn't want to go through an arbitration, butthat they went over his head and there was nothing he could do about it.Embry also denied that Love ever promised him that he (Love) would obeyorders of his foreman in the future. Where the testimony of Love and Em-bry differed from that of Moore, I credit Moore.As stated above,Ido notbelieve that Love was a credible witness.Between Moore and Embry, Ibelieve that Moore had the better memory. AMF VOIT, INC.hearing and an opinion and award of Arbitrator Joseph F.Gentile dated January 22, 1973. The arbitrator found thatthe discharge was for just cause and denied the grievance.The arbitrator issued a 13-page opinion detailing the rea-sons for his award.7 The arbitrator's award noted that theparties indicated at the threshold of the hearing that thedispute was properly before the arbitrator for resolution. Italso noted that the parties were afforded full opportunityto present testimony,introduce evidence,cross-examinewitnesses,raise objections,and make arguments.The par-ties submitted posthearing briefs to the arbitrator and thearbitrator concluded that the grievant was fairly and fullyrepresentedby the Union. The arbitratorin his awardmade findings of fact that are basically consistent withthose found above in the instant case. The arbitrator heldin part:The Union's chief argument against the insubordina-tion charge was the inherentright of the Grievant topursue his contractually protected benefits. There isno question that a Grievant can take appropriate ac-tion to insure his contractual rights; however, the vehi-cle under the applicable Agreement to accomplish thisgoal is the grievance procedure and not what he did,which amounted to "self-help." Though there may ex-ista substantive issue as to the IE Standards for"walking to the big dip," the resolution of the issuerests in the grievance procedure.In denying the grievance, the arbitrator did not rely onRespondent's claim that Love had falsified company rec-ords. As to thatmatter, the arbitrator held:Timecards are clearly Company records. The grava-men of "falsification" is the implicationthat theGrievant intended to deceive and mislead. In the in-stant case the Grievant was "open and notorious"about his actions even to the point of insubordination.The Arbitrator therefore concluded that the requisiteintent to support a violation of Rule #5 was not estab-lished.The arbitrator also reviewed the past conduct of Love,holding:In this case,there were three previous suspensions andnumerousverbalandwrittenreprimands.TheGrievant's length of service is a forceful mitigatingfactor; however, the nature of the service leaves muchto be desired. The Grievant's attitude on the vacationproblem, though no written reprimand was given, issymptomatic of a pattern of continued refusal to fol-low directions. To reinstate the grievant under the cir-cumstances would add "fuel to the continuing fire."7There isno issue in the present case concerningthe proceduralregulari-ty of the arbitration. The General Counsel admitted on the record that hewas not contending there wasany procedural irregularity or lack of dueprocess involved in the arbitrationand that the General Counsel's conten-tion was limited to the allegation that the award was not consistentwith theAct.6Love's prior historyshowsthathe wasfully awareof theavailability ofthe grievance procedure.He hadbeen on that route before and had fol-lowedit through to arbitration.The General Counseldoes not contend that367B. Analysis and ConclusionsLove repeatedly made entries on his timecards and tallysheetswhich indicated that he was due a half hour perday's pay for "walking time." The first entry he made ofthat nature was with the permission of his foreman. How-ever, all the subsequent entries were in direct violation ofhis foreman's instructions. Love knew that -Respondent'sconsistently applied policy forbade the repeated entries ofdisputedmatters on the timecards. In December 1969,Love had been faced with an almost identical problem.The company records indicate that he wasgiven a formalwritten reprimand because he repeated his claim for a halfhour's downtime on his timecard after he had been warnedthe preceding day that such entries were not to be madeand that any protest should be handled through the griev-ance procedure.8The critical question is whether Love's actionsin repeat-edly entering the "walkingtime" on.his timecards was anactivity protected by the Act. If such actions were protect-ed, then the fact that Love had been warned notto engagein them would be immaterial. In like manner, if such ac-tions were protected, the fact that Respondent may havehad otherreasonsto discharge him and that Love had beendisciplined on many previous occasions for violating com-pany policies would also beimmaterial.If a motivatingreason for discharge is unlawful, then the discharge vio-lates the Act no matter what otherreasonsfor dischargeare present.N.L.R.B. v.WhitinMachine Works,204 F.2d883 (C.A. 1, 1953).9 There is no issue of pretext in this case.All parties agree that Love's entries on the timecard precip-itated the discharge.An employee engages in activity that is protected by theAct when he seeks to enforce a contractual right or utilizesa grievance procedure set forth in the contract. Such ac-tions areextensions of the concerted activity giving rise tothe contract itself.Cray-Burke Company,208 NLRB 708(1974);Roadway Express, Inc.,217 NLRB No. 49 (1975);Bunney Bros. Construction Company,139NLRB 1516(1975);Trumbull Asphalt Co., Inc.,220 NLRB No. 120(1975). It follows that actions which are intertwined withthat procedure and are necessary for the effective use ofthe grievance procedure are also protected under the Act.However, all actions are not protected merely because theyany grievance in which Love was involved (other than his discharge) washandled in other than a fair and lawful manner. The parties stipulated' thatnone of the matters resolved in the settlement agreement related directly toLove. The General Counsel was permitted to adduce any evidence he sawfit relating to grievances involving Love, but other than the one .involvingLove's discharge, no such evidence was offered. As established by Love'sprior experience as well as his experiences relating to the matters raised inthe instant case, Love did have access to the established grievance. machin-ery. This is not a situation where employees must "speak for theselves asbest they can" because of the absence of an established grievance proce-dure. Cf.Trumbull Asphalt Co., Inc.,220 NLRB No. 120 (1975).9 For this reason, I have considered the prior disciplinary action againstLove only for two very limited purposes. The first was to set a backgroundagainst which the credibility of certain remarks of Love in theinstant casecould be evaluated. The second was to determine whether Love knew ofRespondent's policies concerning entries on timecards and knew of and hadaccess to the grievance machinery. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDtangentially affect some aspect of the grievance procedure.Love engaged in protected activity when he claimeddowntime under his interpretation of the contract.He alsoengaged in protected activity when he participated in thefiling of the grievance relating to the "walking time." How-ever,there is no contention that Love was dischargedeither for making the claim or for filing the grievance. Thedischarge was keyed to Love's repeated entries on the time-card which Love claimed to be necessary to "preserve therecord,"and because in his view his own noteswould "notmeananything in the office." The timecards that Love keptentering his "walking time"on werecompany records. Acompany ordinarily has therightto maintain,and have itsemployees maintain,its own records in the manner that itsees fit. Circumstances may arise where a company's insis-tence that its records be maintained in a particular wayunduly interfere with an employee's right to process agrievance.Ido not believe,however,that this is the situa-tion in the instant case.Love was claiming that he shouldbe paid extra pay because he had to walk further than hadbeen anticipated in the"work standard."His insistence onplacing the one half hour per day "walking time" on histimecard would not help him in establishing whether hisclaim had merit.The entrywas simply a statement of hisclaim.He continued making that claim on the timecardeven after that claim was properly presented in the form ofa grievance.There was nothing to prevent Love from mak-ing his own notes concerning the extra distance he had towalk or the amount of time he estimated that he lost. Hecould attempt to establish his claim through his own rec-ords.He had no right under the Act to insist that entries,which the Company felt did not properly belong there, bemade on the company records.I do not believe that Love'sactions in this regard were so necessary and directly relatedto his processing of his claim or grievance as tobe protect-ed under the Act. Neither were those actions protected un-der the terms of the contract. The contract did provide thatemployees had the right to correct errors on their time-cards.However,Love did not correct errors. He made ini-tial entries to support a disputed claim.The Company hasconsistently taken the position that the contract languagedid not give the right to an employee to make such entriesand that interpretation of the contract appears reasonable.Whether or not the arbitrator who dismissed the grievancerelating to Love's discharge had or did not have authorityto interpret the Act,he did have special competence ininterpreting the meaning of the contract terms.His awardindicated,in effect,that Love did not have a contractualrightto make those entries.InSpielbergManufacturing Company,112 NLRB 1080(1955), the Board dismissed a complaint that alleged thatan employer unlawfully refused to reinstate certain strik-ers. The dismissal was based on a finding that a prior arbi-tration award should be honored.The Board held:... the proceedings appear to have been fair and reg-ular, all parties had agreed to be bound,and the deci-sion of the arbitration panel is not clearly repugnantto the purposes and policies of the Act.In these cir-cumstances we believe that the desirable objective ofencouraging the voluntary settlement of labor disputeswill best be served by our recognition of the arbitra-tors' award.In the instant case, the arbitration proceedings were fairand regular and all parties had agreed to be bound. TheGeneral Counsel's sole contention in urging a finding thatthe arbitration award is not binding is that the award wasnot consistentwith the Act. This contention would havemerit only if Love's activities in repeatedly making the"walking time" entries on his timecard were protected bythe Act. For the reasons set forth in detail above, I findthat Love's activities in that regard were not so protected.It follows, and I find, that the arbitration award was not"clearly repugnant to the purposes and policies of theAct." 10In sum, I find that the arbitration award has fully andfairly disposed of the issues raised by Love's discharge inconformity with the criteria set forth in the Board'sSpiel-bergdoctrine, and I shall recommend that the complaint bedismissed in its entirety."CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Unionis a labor organization within the meaningof Section2(5) of the Act.10 In cases of this nature the issueof "justcause"for discharge cannot beseparated artificially from the issue of "unlawful discharge." The Board law,as it has currentlyevolved, is setforth inElectronic Reproduction ServiceCorp..213 NLRB 758 (1974), in which the Board held:. such an artificial separationof theissues seemslikelyto lead, as itdid herein, to piecemeal litigation in which aparty may wellprefer tohave"two bites of the apple," trying partof the discharge case beforethe arbitrator but holding back evidence material to its claim so as tobe able to pursue the matter in yet another proceeding before thisBoard.The Boardwenton to hold thatitwould givefull effect toarbitrationawards dealing with discharge except when unusual circumstances were pre-sent which would demonstrate that there was a bona fide reason other thana mere desire on the partof one party to trythe same set of facts before twoforums, which caused a failure to introduce evidence relating to the unlaw-ful discharge in the arbitration proceeding.Thereis no indication that therewas any failure to introduce relevant evidence in the arbitration hearing andin anyevent there are no such unusual circumstances present in the instantcase.The Boardhas also held that it willnot withholdaction on a case indeference to the availability of a full grievance procedure under the doctrineset forthinCollyer InsulatedWire,192 NLRB 837 (1971), where theallega-tions of the complaint, if proved,would strike"at the foundation of thatgrievance and arbitration mechanism."Joseph T. Ryerson &Sons, Inc., 199NLRB 461 (1972). Such asituation would arisewhere the complaintallegessuch matters as discrimination against a union official for engaging in griev-ance handling.See alsoMorrison-Knudsen Company, Inc.,213 NLRB 280(1974); andThe Anthony Company, d/b/a El Dorado Club,220 NLRB No.152 (1975).In the instant case we are concerned with the question of defer-ral to an existing arbitration award and not to future arbitration under agrievanceprocedure.Moreover, Love's actions in entering the "walkingtime"on his timecards wereonly peripherallyrelated to the grievance pro-cess and Respondent's proscription of such actions did not amount to anattack on the foundation of the grievance and arbitration mechanism.11 In order to evaluate the General Counsel's contention that the awardwas repugnantto the Act,ithas been necessary to make findings withregard to whether ornot Love's activities with regard to his "walking time"entries wereprotectedunder theAct. As I have found that thoseactivitieswere not so protected,Iwould recommend the dismissal of the complainton the merits of the case even in the absence of the arbitration award. AMF VOIT, INC.3693.Respondent has not violated the Act as alleged in thecomplaint.Uponthe foregoing findings of fact,conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended:ORDER 12The complaint is dismissed in its entirety.12 In the eventno exceptions are filed as provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rulesand Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objectionsthereto shall bedeemed waivedfor allpurposes.